798 F.2d 1413
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joyce COBERN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 85-3989.
United States Court of Appeals, Sixth Circuit.
July 21, 1986.

Before KENNEDY, WELLFORD and MILBURN, Circuit Judges.
ORDER
This matter is before the Court upon a motion by appellee, Secretary of Health and Human Services, to remand appellant's claim for social security disability benefits for reconsideration pursuant to newly-promulgated mental impairment regulations.  The motion is unopposed.
Sections 5(b)(1) and 5(c)(1) of the Social Security Disability Benefits Reform Act of 1984, Pub.L.  No. 98-460, require appellee to reexamine any claim based upon the occurrence of a mental disorder when:  1) an initial administrative determination to deny benefits was made prior to October 9, 1984, the date of the statute's enactment;  and 2) administrative or judicial review of that decision was either filed for or pending on or after June 7, 1983.  Appellant's claim clearly falls within that classification as the initial denial of benefits was entered on June 8, 1983, with her appeal from that decision being filed thereafter.  The language of Pub.L.  No, 98-460, Sections 5(b)(1) and 5(c)(1) is mandatory and the case must therefore be remanded.


1
Accordingly, pursuant to 42 U.S.C. Sec. 405(g) it is ORDERED that the judgment of the district court be and hereby is vacated and the cause is remanded to the district court for further remand to the Secretary of Health and Human Services for reconsideration under the new regulations promulgated pursuant to Pub.L.  No. 98-460.